Citation Nr: 1120456	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Appellant served on in the United States Marine Corps Reserves from 1981 to 1986, with a confirmed period of active duty from June 1981 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Appellant's claim.  During the course of the appeal, the Veteran moved to Florida; original jurisdiction now resides in the St. Petersburg, Florida RO.

In February 2010, the Appellant presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Appellant's VA claims folder.  

In a May 2010 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a March 2011 supplemental statement of the case (SSOC).  The Appellant's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Appellant's claim on appeal must again be remanded for further development.  The Board is cognizant of the fact that the Appellant's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Reasons for remand

The Appellant seeks service connection for schizophrenia which he claims first manifest during his active military service.  See, e.g., the February 2010 Board hearing transcript.  

"Active military service" is defined, in part, as active duty and any period of ACDUTRA.  See 38 U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. § 3.6(a) (2010).

Therefore, in order for the Appellant to be eligible for service connection for schizophrenia based on his Marine Corps Reserve service, the record must establish by a preponderance of the evidence that the schizophrenia first manifested during a period of active duty, ACDUTRA, or within the one year presumptive period after active service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010) [for certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service].  

Here, the record does not make clear what the Appellant's specific ACDUTRA/INACDUTRA dates are.  In a recent statement dated April 2011, the Veteran asserted that he had a period of active duty military service in 1983.  A review of the claims folder also shows that the Veteran asserted a period of active duty for training (ACDUTRA) from June 1982 to September 1982.  Additionally, the service treatment records suggests periods of ACDUTRA in 1983 and 1984.  The Appellant's service personnel records have not been associated with the claims folder.  Moreover, aside from his initial period of basic training from June 1981 to September 1981, no other periods of active duty or ACDUTRA have been confirmed.  Accordingly, a determination of the exact dates of the Appellant's periods of active duty and/or ACDUTRA is essential to the outcome of his service connection claim.

Further, if additional active duty and/or ACDUTRA periods are confirmed, the claims folder should be returned to the December 2010 VA examiner for an addendum opinion concerning medical nexus.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Marine Corps Reserves, the National Personnel Records Center (NPRC), the office of the state Adjutant General, the unit(s) involved, or any other appropriate agency to obtain the Appellant's complete service personnel records and to confirm the exact dates and status of the Appellant's military service to include the specific periods of ACDUTRA, INACDUTRA, or other service as a member of the Marine Corps Reserves.  All requests and responses, positive and negative, should be associated with the VA claims folder.
 
2. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Appellant's claim of entitlement to service connection for schizophrenia.  If the benefits sought on appeal remain denied, the Appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


